Title: From John Adams to Thomas Welsh, 27 February 1796
From: Adams, John
To: Welsh, Thomas



Dr Sir
Philadelphia Feb. 27. 1796

I have just recd your favour of the 15, by Mr Coolidge and Mr Parkman.
There has been no Vessell up far as Boston a long time. When there is I will endeavour to Send your fifty Pounds of Clover Seed, with my own, if I can get any. It is said it will be very dear.
It is to be lamented that a Man of Such popular Talent and such an ardent Spirit as Dr Jarvis, should be always disposed to Seize every Opening and Opportunity to Attack, embarrass and enfeeble the national Government: but the People are so well fixed in opposite Principles that he will meet with nothing but Disappointment and Vexation till he probably falls a sacrifice to his imprudent Zeal and intemperate Exertions. His Constitution is not made for Such a Career.
The People will never concur with Dr Eustis in his Project of Submitting Treaties to an House of Representatives. They would sooner take away from the Senate the Power of Advising & consenting. Nothing but the precarious footing of an Elective Executive, indeed the Admission of the Senate into this Business, which all the World knows ought to be confined to a very cool Cabinet. The Senate are an outwork in our Constitution to defend the Executive from popular Clamours, which are always apt to be excited by Treaties. But the House of Representatives would not only be overawed by such Clamours but contribute to excite & foment them.
There is an Instability in human Understanding that is enough to alarm every Man who wishes for a Government upon which the People can depend for the Protection of their Rights. There are so few who will ever take the trouble to get an Insight into the Subject, and So few of these who can remember their own Principles & Opinions for Six Months together, that it seems as if one must despair of ever seeing Wisdom prevail. The People of America however have hitherto given good hopes: but it will cost so much trouble to overcome Sudden heats and popular Errors which will be constantly excited and propagated, that the best Men will be discouraged and give Way to Hyppocrites Bothers and Villains.
The Man who expects by destroying this Constitution to get one more popular is a fool. So sure as this is undermined it will be succeeded by a stronger. There is nothing about which Men of Sense Sometimes make wilder Judgments, than they do about the Sense of the People. Adams and Jarvis believed the British Treaty to be unpopular—Both most grossly deceived.
I Suppose the Expectants would rather wish to continue the old Cardinal, than to have a young Pope to exclude their hopes for many Years: It is deeply to be lamented however that a Governor of Massachusetts and especially Sam Adams should shew himself so bad a Citizen of U.S. New York is an Example which shews the Importance of having good Governors. I write you freely in Confidence and haste and am &c

John Adams